Citation Nr: 1429252	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-24 594	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968, with additional service in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter is now under the jurisdiction of the North Little Rock, Arkansas, RO.   

The issue has been recharacterized to comport with the evidence of record.

In October 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has identified treatment records from the VA Medical Center (VAMC) in Little Rock, Arkansas, as being potentially relevant to his claim.  He has also applied for disability benefits from the Social Security Administration (SSA).  

The duty to assist includes obtaining records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(1), (3); 38 C.F.R. § 3.159(c)(2).  Efforts to obtain Federal records must continue until they are obtained or until it is reasonably certain that they do not exist or further efforts to obtain those records would be futile.  See 38 U.S.C. § 5103A(b)(3).  The outstanding VA treatment records and SSA records, as well as updated treatment records from the Fayetteville, Arkansas, VAMC, must be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete set of VA treatment records from the Little Rock VAMC, and all records from the Fayetteville VAMC, since December 2012.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



